Citation Nr: 9920690
Decision Date: 07/27/99	Archive Date: 09/09/99

DOCKET NO. 96-18 714               DATE JUL 27, 1999

Received from the Department of Veterans Affairs Regional Office in
Roanoke, Virginia

THE ISSUE

Feasibility of vocational rehabilitation training under the
provisions of Chapter 31, Title 38, United States Code.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from June 1976 to November 1977.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a June 1995 decision of the Vocational Rehabilitation
and Counseling (VR&C) Division of the Philadelphia, Pennsylvania,
Regional Office (RO) of the Department of Veterans Affairs (VA).
The case has since been transferred to the Roanoke, Virginia RO. In
March 1998, the Board remanded this case to the RO for the veteran
to be scheduled for a personal hearing before a member of the Board
at the RO. The veteran failed to report for that hearing.

REMAND

Historically, the veteran participated in a VA educational
assistance program, but eventually discontinued training. In April
1992, the veteran applied for Chapter 31 vocational rehabilitation
benefits. At that time, the veteran reported that he had been
unemployed for the past year and was interested in
vocational/educational training. Thereafter, the veteran was
informed that he would be required to report for VA counseling,
which he failed to do. In January 1993, the veteran again indicated
that he wanted Chapter 31 training. In January 1994, the veteran
reported for his counseling session. According to the Narrative
Report, the veteran had 46 months of remaining credible entitlement
(he had previously participated in Chapter 34 educational
assistance training) and had a basic termination date of July 21,
1990, which had passed. The VR&C officer noted that the veteran was
36 years old and was in a difficult and confrontational mood. The
VR&C officer indicated that the veteran was service-connected for
a psychiatric disability, rated as 50 percent disabling. It was
noted that the veteran was not receiving any recurring medication
attention nor was he taking medication. His thought and speech flow
were generally rapid and tangential. However, it was noted that
when the veteran became focused, he refused to budge from his
thought pattern until it because completely satisfied. The VR&C
officer noted that it was difficult to direct the veteran's thought
pattern anywhere, but where the veteran wanted it to be and this
was generally focused on his hostility toward the VA, his employer,
and anyone else he happened to dislike. The veteran indicated that
he was currently employed and was interested in moving to a better-
paying position with his current employer.

2 -

The VR&C officer determined that the existence of a serious
employment handicap had been previously established and that a
serious employment handicap was still present. It was noted that
the veteran must avoid climbing, hazardous or moving machinery,
high voltage, and/or occupations requiring the development of close
interpersonal relationships.

As noted, the veteran indicated that he was currently employed and
was interested in moving to a better-paying position with his
current employer. The veteran demanded that the VA do something for
him. The VR&C officer assessed that the veteran had apparently
explored the option of moving to another area of employment within
his current company, but was told that nothing was available. The
veteran wanted the VA to call his employer to facilitate such a job
change, but was told that the VA could not compel his employer to
offer him a different position. However, later, the RO did contact
the veteran's supervisor in order to assess his work situation. His
supervisor indicated that the veteran was a very critical
individual who incessantly complained even when he was placed in
different positions at work. The supervisor indicated that the
veteran was eventually placed in a lower-paying position, but since
it was on the "first shift" he took the position and thereafter
continued to complain. The supervisor generally indicated that the
veteran was a difficult person. The supervisor stated that he would
keep in mind the feasibility of training the veteran for another
position if the opportunity arose, but did not return a later
contact from the RO.

Thereafter, the veteran failed to attend further counseling
sessions. In July 1994, he was informed that his vocational
rehabilitation had been discontinued effective as of the date of
the letter because of his failure to complete counseling. He was
informed that he could reactivate his claim at a later date or
appeal that determination.

In May 1995, the veteran applied for Chapter 31 vocational
rehabilitation benefits. Thereafter, the veteran was informed that
he would be required to report for VA counseling. According to a
June 1995 Counseling Record, the veteran indicated that he was
seeking job training. He indicated that he had a high school
education

- 3 -

and training in the service as an aircraft crewman. He indicated
that his interests were electronics, rifle range practice, and
weight-lifting. In addition, he indicated that his main reading
interests were in technology and social science.

According to the June 1995 Narrative Report, the veteran still had
46 months of remaining credible entitlement and had a basic
termination date of July 21, 1990, which had passed. The VR&C
officer noted that the veteran was 37 years old and was service-
connected for a psychiatric disability, rated as 50 percent
disabling. It was noted that the veteran was not receiving any
recurring medication attention nor was he taking medication. The
veteran complained of feelings of paranoia, being degraded, and
being underappreciated. He indicated that all of these feelings
were described as occurring in the workplace. The veteran appeared
to have poor self- esteem. During the interview, the veteran was
preoccupied with matters pertaining to employment and viewed
employment as being central to all of his problems. As far as
functional limitation were concerned, the veteran did not feel that
he had any relative to his psychiatric disability. The VR&C officer
noted that the veteran had a fairly substantial work record and
apparently a good work ethic as he had remained employed the
majority of his time in the work force. It was noted that the
veteran had 3 drinking under the influence violations, but
indicated that he was currently not much of a drinker and had not
done drugs in 5 or 6 years. The veteran had a current driver's
license. The veteran indicated that his social contacts were
limited.

The VR&C officer noted that the veteran had a high school degree
and was currently enrolled in a microcomputer/data operations
program at Star Technical Institute. The veteran reported that he
started the program on a night school basis in May 1995. He related
that he was unsure in terms of what he would do with the program
once he completed it. He stated that, on one hand, he would like to
be able to do office work with his current employer, but on the
other hand, there was no opportunity for movement within his
company. As such, the VR&C officer indicated that the veteran
tended to be contradictory. Further, the VR&C officer noted that
the veteran did not seem have knowledge regarding the job
responsibilities of someone working in an office position nor did
he had any knowledge of the wages. The VR&C officer noted that from
August 1992 to the present time, the veteran had been employed as
a general laborer for Laminations

4 -

Santana handling pallets of products and manning a forklift. The
veteran indicated that he did not like the job or the company and
would not be upset if he was laid off. The veteran reported that
from May to October 199 1, he worked as a machine operator for a
different company until he was laid off; from March 1983 to April
1991, the veteran was employed in a general maintenance position
until he was laid off; and from July 1980 to December 1982, the
veteran was employed as a landscaper/painter, but left that job to
relocate.

The VR&C officer determined that the veteran had an employment
handicap and a serious employment handicap. The VR&C officer
indicated that the veteran had a history of difficulty in getting
along with both co-workers and management. It was noted that the
veteran had requested funding for the microcomputers/date
operations program at Star Technical Institute; however, the VR&C
officer determined that the veteran was not approved for funding
for such a program as the clerical type position that results from
that training typically involves a fair amount of interaction with
co-workers and supervisors in sometimes physically confining
environments. The VR&C officer noted that the veteran's current
position did not involve that must interpersonal interaction yet
the veteran complained of difficulties in getting along with
management and co-workers. The VR&C officer determined that the
requested training and potential employment opportunities were not
seen as compatible with the veteran's service-connected disability,
schizophrenia, and, as such, he was not approved for Chapter 31
funding.

The VR&C officer indicated that there was some discussion regarding
how the veteran arrived at pursuing a program of study in
microcomputers/date operations, but the veteran was vague in his
explanations and appeared to have no "plan of action" as to how to
utilize the training. The veteran, in sum, appeared to have no
knowledge or information regarding data entry jobs and there did
not appear.to by any reason or method as to why he chose this
particular occupation. The veteran did not indicate any other
vocational interest. The veteran was offered vocational testing and
employment services, but declined. The veteran expressed that he
planned to drop out of the microcomputers/date operations course
and to pay what he owed.

5 -

In a June 1995 letter, the veteran was formally notified that his
claim for Chapter 31 benefits had been denied. The veteran appealed
that determination.

According to a January 1996 Report of Contact, the veteran said
that he left his current employment and no longer wanted to pursue
the microcomputers/date operations course. The veteran indicated
that he had wanted to take the microcomputers/date operations
course in order to qualify for a job doing office work within
Laminations Santana, but there was no opportunity to move within
the company, thus indicating futility in his pursuit of that
training. However, the veteran indicated that he would have also
used that training for outside employment. The veteran expressed
anger and resentment toward Star Technical Institute and also
discussed obtaining a loan to repay them.

In April 1996, the veteran testified at a personal hearing before
a hearing officer at the RO. At that time, the veteran described
his last job at Laminations Santana. He indicated that he was
unable to move around to another position within the company which
he thought was unfair and frustrating. He indicated that he finally
walked out on that job because he was tired of being ignored and of
the favoritism afforded to other employees. When asked if he had
interpersonal relationship problems, he indicated that he did not
get along with everyone, but his relations were like any other
employee's relations with others. The hearing officer pointed out
to the veteran that the veteran had sought training at Star
Technical Institute before he had come in for counseling and been
approved for Chapter 31 training. In response, the veteran
indicated that a Veterans Center and Star Technical Institute told
him that his training would be paid for by the VA. Currently, the
veteran indicated that he was working at Montauge Gourmet Meats as
a general machine operator and in labor and production work. He
indicated that this employment was a "stepping stone" to other
employment. The veteran indicated that he was not as of yet having
any difficulty with co-workers. Prior to his current job, the
veteran indicated that he worked at a brake shoe factory, but was
laid off. The veteran indicated that he had no problems at that
job. In fact, the veteran related that he had never been fired from
a job; rather, he had been laid off or had chosen to leave.

6 -

In a subsequent July 1996 Memorandum from the VR&C officer to the
Counseling Psychologist, the VR&C officer noted that the veteran
had dropped out of school because the VA had not approved his
Chapter 31 claim. The VR&C officer indicated that he was concerned
as to whether the RO could assist him in locating more solitary
employment in which he could use the skill (the microcomputers/date
operations training). The VR&C officer indicated that he recently
spoke to the veteran had learned that he would soon be unemployed,
probably related to psychiatric impairment. The VR&C officer
indicated that this confirmed the concerns that the counselor had;
however, the VR&C officer was even more interested in assisting the
veteran locate suitable employment and perhaps have him return to
Star Technical Institute to complete the program he started which
would permit the VA to pay the bill. With this in mind, the VR&C
officer requested that the Counseling Psychologist schedule a
meeting with the veteran and try to develop a workable plan taking
into consideration his disability.

Thereafter, the veteran was sent a letter informing him that a
meeting should be scheduled with the Counseling Psychologist. The
veteran replied that he was interested in such a meeting, but he
indicated that it would have to be scheduled for the next month due
to his new job. In December 1996, the veteran finally reported for
counseling with the Counseling Psychologist in the State of
Virginia as he had relocated from Pennsylvania. At that time, the
veteran indicated that he had been laid off and was unemployed. The
veteran displayed disjointed thoughts and conversation. He jumped
from subject matter to subject matter and did not appear to be
listening to the responses to his questions. The veteran did not
connect the fact that he had a mental disorder to the fact that he
was unable to maintain employment. It was noted that he was sent to
the VA Medical Center in order to get into a treatment program, but
the veteran did not carry through and schedule an appointment. It
was noted that the veteran was not cooperating with Vocational
Rehabilitation Services and was not a feasible candidate due to his
non-cooperation.

The purpose of vocational training under Chapter 31, Title 38,
United States Code, is to enable veterans with service-connected
disabilities to become employable to the maximum extent feasible
and to obtain and maintain suitable employment. 38 U.S.C.A. 3.100
(West 1991); 38 C.F.R. 21.1 (1998). However, the Board points

- 7 -

out that in a recent decision, the United States Court of Appeals
for Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) (hereinafter, "the Court") noted
that under VA regulations, if the veteran does not cooperate in the
initiation or completion of the initial evaluation (and after the
counseling psychologist makes a reasonable effort through
counseling to secure the veteran's cooperation) the Counseling
Psychologist shall suspend the initial evaluation and could
ultimately terminate the evaluation and planning status if the
veteran fails to cooperate. VA regulation requires that the veteran
cooperate with the VR&C Division. 38 C.F.R. 21.50, 21.362, 21.364
(1998). Further, the Court pointed out that the veteran will be
informed of any suspension of the initial evaluation, the reasons
for this action, and the steps necessary to resume the evaluation.
Wing v. West, 11 Vet. App 98 (1998) (citing 38 C.F.R. 21.50(e),
21.184(c)(2)(iii)). The Court, among other things, essentially
found that explanation of the purpose of the initial evaluation
must be provided to the veteran and the veteran must be informed of
his responsibility for satisfactory conduct and cooperation (38
C.F.R. 21.362(b)).

In light of Wing and the December 1996 counseling session, the
Board finds that the veteran should be informed of the pertinent VA
regulations requiring his cooperation, 38 C.F.R. 21.50, 21.184,
21.362, 21.364 (1998), and the necessity that he cooperate with the
Counseling Psychologist. He should be informed that if he fails to
cooperate, vocational rehabilitation benefits will not be available
to him.

Under the circumstances of this case, the Board concludes that
additional development by the RO is again required prior to
appellate review. Accordingly, further appellate consideration will
be deferred and the case is REMANDED to the RO for the following
actions:

1. The RO should obtain all VA treatment records of the veteran,
which are not currently in the claims file, to include, in
particular, all psychiatric treatment records.

2. The veteran's vocational rehabilitation and counseling records,
as well as the claims folder should

8 -

be returned to the Vocational Rehabilitation and Counseling
Division at the RO. The veteran should be scheduled for a
comprehensive medical examination to, among other things, assess
the current nature, severity, and manifestations of his
schizophrenia, and any other diagnosed disabilities. The veteran
should then be scheduled for scheduled for an evaluation with a
VR&C Psychologist for the purposes of determining whether
achievement of a vocational goal by the veteran is feasible at this
time.

3. In scheduling the above examinations, the veteran must be
informed of the pertinent VA regulations requiring his cooperation,
38 C.F.R. 21.50, 21.184, 21.362, 21.364 (1998), and the necessity
that he cooperate with the Counseling Psychologist. He should be
informed that if he fails to cooperate, vocational rehabilitation
benefits will not be available to him.

4. If the determination remains adverse to the veteran (i.e. if the
veteran is found to be ineligible for vocational rehabilitation
benefits), he and should be sent a supplemental statement of the
case which summarizes the pertinent evidence and sets forth all of
the applicable legal criteria pertinent to this appeal. This
document should further reflect detailed reasons and bases for the
decision reached with a full explanation of why the claim is
denied. The veteran should then be afforded the applicable time to
respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration. The veteran need take no action until he is further
informed, but he may furnish additional evidence and

- 9 -

argument while the case is in remand status. No inference should be
drawn regarding the final disposition of the claim as a result of
this action.

E.M. KRENZER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1998), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).


